UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-1014



In Re:   JAMSHID FARSHIDI,

                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                            (CA-03-56-2)


Submitted:   April 27, 2006                   Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamshid Farshidi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jamshid Farshidi petitions for writ of mandamus. He seeks

an order directing the district court to vacate its orders in his

employment discrimination action, disqualifying the judge involved

in the case, and compelling the Defendant to compensate him for

lost salary and benefits.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Farshidi is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 2 -